Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 05/12/21.  Claims 1 – 20 has been examined and is pending.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13 and 18 (All independent claims and hence 1 – 20 as well) are rejected on the ground of nonstatutory double patenting as being unpatentable over (Dependent claim 9 which depends on claim 1) of U.S. Patent No. 11029943. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims appear to teach similar limitations as parent case and are no more than an inherent and/or obvious variation thereof.

17318686
Claim 1.
11029943
Related language (Claim 9 dependent claim)
[AltContent: arrow][AltContent: arrow]scanning, by a processing framework at a container associated with a software application, a model repository and runtime artifacts executing as part of the software application in a containerized runtime environment, wherein the model repository comprises model definition
[AltContent: arrow]objects that are created based on and include information from declarative artifacts, wherein the declarative artifacts define a target state for application content related to the software application
that, when running, includes runtime artifacts executing in the containerized runtime environment; and

Claim 1 continued…
[AltContent: arrow]processing a model definition object from the model repository for in-system programming in the containerized runtime environment to unify states defined correspondingly in the declarative
[AltContent: arrow]artifacts with states of runtime artifacts at the running software application and to update the running software application to a new state.
reading declarative artifacts defining a target state for application content related to a
software application that, when running, includes runtime artifacts executing in a containerized runtime environment;
in response to reading the declarative artifacts, creating model definition objects for processing during runtime of the software application based on the declarative artifacts, wherein the model definition objects are created based on and include information from the declarative artifacts, wherein the created model definition objects are stored in a model repository at a container associated with the software application;…
Claim 9.
processing the model definition object for in-system programming in the containerized
runtime environment to unify states defined correspondingly in the declarative artifacts with states of runtime artifacts at the running software application and to update the running software application to a new state, …



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fitzer et al. 20200319870 A1.

8.	Fitzer discloses containerization and distribution of software as well as implementation of dedicated handlers for artifacts as well in 0001, declarative multi artefact installation.

  			Correspondence Information
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192